Citation Nr: 1031787	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  07-37 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial compensable rating for Immunoglobulin A 
(IgA) nephropathy, or Berger's Disease (renal disability). 


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1981 to 
September 1985.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

This issue was previously before the Board in May 2009, at which 
point the case was remanded for further development.  The Veteran 
has not requested a hearing on appeal.  As the remand directives 
have been completed, no further development is necessary and the 
case is properly before the Board.  


FINDINGS OF FACT

Throughout the appeal, the Veteran's renal disability has 
manifested by pain during infrequent situations of anxiety, with 
essentially normal renal function and no evidence of edema, 
albuminuria, constant or recurring albumin with hyaline and 
granular casts or red blood cells, definite decrease in kidney or 
other organ system function, lethargy, weakness, anorexia, weight 
loss, limitation of exertion, or associated hypertension that 
meets the criteria for a compensable rating.


CONCLUSION OF LAW

The criteria for an initial compensable rating for a renal 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 
4.10, 4.104, 4.115-4.115b, Diagnostic Codes 7101, 7536 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations require VA to provide claimants with notice and 
assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
However, where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than substantiated, 
it has been proven.  In such cases, the intended purpose of the 
VCAA notice has been fulfilled and no additional notice is 
required as to downstream issues, including the disability 
evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Where a claim is 
substantiated after enactment of the VCAA, the claimant bears the 
burden of demonstrating prejudice from defective VCAA notice with 
respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 
128 (2008).  

Here, the Veteran's claim of entitlement to a compensable rating 
for Berger's Disease arises from his disagreement with the 
initial evaluation assigned following the grant of service 
connection.  The Veteran was provided with adequate VCAA notice 
concerning his service connection claim in September 2006, prior 
to the initial unfavorable rating decision.  Such letter 
specifically advised the Veteran of the evidence and information 
necessary to establish a disability rating and an effective date, 
in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Additionally, in compliance with the prior remand, the 
Veteran was advised in June 2009 of the evidence and information 
necessary to substantiate his claim, i.e., that his claimed 
disability has increased in severity, and the responsibilities of 
the Veteran and VA in obtaining such evidence.  He was also 
requested to identify all treatment for his renal disability and 
any hypertension.  The Board notes that the Veteran was also 
advised of the diagnostic criteria for his claimed disability in 
May 2008, in accordance with Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 43 (2008), although such notice is no longer strictly 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  Any timing defect with respect to such additional 
notices was cured by the subsequent readjudication of the 
Veteran's claim, including in a June 2010 supplemental statement 
of the case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).  Further, the Veteran has not alleged any prejudice as a 
result of any possible notice defects pertaining to the 
downstream element of the disability rating.  Therefore, no 
additional VCAA notice is required.

With regard to the duty to assist, all relevant, identified 
treatment records during the course of the appeal have been 
obtained and considered.  The Veteran has not identified, and the 
record does not otherwise indicate, any outstanding medical 
records that are necessary to decide his claim.  The Board notes 
that the prior remand indicated that any pertinent VA treatment 
records dated from March 2006 forward should be obtained.  
However, the Veteran has not reported any such treatment.  Rather, 
he identified private treatment since separation from service, and 
such records have been obtained.  As such, the Board finds that 
the remand directives have been completed.  Further, there is no 
indication that the Veteran receives any benefits from the Social 
Security Administration pertaining to his claimed disability.  

Additionally, the Veteran was afforded VA examinations in January 
2007 and October 2009, with an addendum opinion dated in April 
2010, pertaining to his renal disability.  In compliance with the 
prior remand, the October 2009 examination report and April 2010 
addendum opinion reflect that appropriate testing was conducted, 
and the examiner expressed opinions as to the severity of the 
Veteran's renal disability, including whether his hypertension is 
related to such disability.  Moreover, the Veteran has not argued 
that these examinations are inadequate for rating purposes.  As 
such, the Board finds that the medical evidence of record is 
sufficient to rate the Veteran's claimed disability, and no 
further development is necessary.

In the circumstances of this case, a remand would serve no useful 
purpose, as it would unnecessarily impose additional burdens on 
VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In this regard, VA has satisfied its duties to inform 
and assist the Veteran at every stage in this case, at least 
insofar as any errors committed were not harmful to the essential 
fairness of the proceedings.  As such, the Veteran will not be 
prejudiced by a decision on the merits of his claim.
II. Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The percentage ratings are based on the average 
impairment of earning capacity as a result of a service-connected 
disability, and separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two disability evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt as to the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned after 
a grant of service connection, the evidence since the effective 
date of the grant of service connection must be evaluated and 
staged ratings must be considered.  Staged ratings are appropriate 
when the evidence establishes that the claimed disability 
manifested symptoms that would warrant different ratings for 
distinct time periods during the course of the appeal.  Fenderson 
v. Brown, 12 Vet. App. 119, 126-127 (1999).

The Veteran was granted service connection for IgA nephropathy, 
or Berger's Disease, with a noncompensable evaluation effective 
as of September 2006.  The Board notes that this is a common, 
chronic form of glomerulonephritis.  See Dorland's Illustrated 
Medical Dictionary 213, 1261 (31st ed. 2007).  VA's Rating 
Schedule provides that glomerulonephritis is to be rated as renal 
dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code (DC) 7536.  
Renal dysfunction will be assigned a noncompensable rating where 
it is manifested by albumin and casts with a history of acute 
nephritis, or hypertension that is noncompensable under 38 C.F.R. 
§ 4.104, DC 7101.  To warrant the minimum compensable evaluation 
of 30 percent, there must be constant or recurring albumin with 
hyaline and granular casts or red blood cells, transient or 
slight edema, or hypertension meeting the criteria for at least 
10 percent evaluation under DC 7101.  Higher ratings may be 
assigned for renal dysfunction where there is constant or 
persistent albuminuria with edema, definite decrease in kidney or 
other organ system functions, hypertension of higher severity 
under DC 7101, or generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion.  See 38 C.F.R. § 4.115a.  

Hypertension warrants a 10 percent rating where diastolic 
pressure is predominantly 100 or more, systolic pressure is 
predominantly 160 or more.  This is also the minimum rating where 
there is a history of diastolic pressure predominantly 100 or 
more which requires continuous medication for control.  38 C.F.R. 
§ 4.104, DC 7101.  For VA purposes, hypertension means that 
diastolic blood pressure is predominantly 90 mm. or greater, and 
such condition must be confirmed by readings taken two or more 
times on at least three different days.  Id. at Note (1).

Here, the Veteran was diagnosed with Berger's Disease during 
service in 1984 and received treatment at that time.  He states 
that he has not received any further treatment for such 
disability, but he believes that he is entitled to a compensable 
evaluation because he has more frequent pain since his discharge 
from service.  Specifically, the Veteran reports that he has pain 
in his lower back and can feel his heart beat in his kidneys 
during situations of anxiety.  He states that, although this is 
not a constant physical condition, it is very painful and 
requires him to stop what he is doing until his heart beat 
returns to normal.  The Veteran further asserts that a 
compensable evaluation is warranted because he has been diagnosed 
with hypertension and takes medication to control his blood 
pressure.  See October 2006 statement, March 2007 notice of 
disagreement, November 2007 substantive appeal.

At an October 2009 VA examination, the Veteran reported having no 
complications or current treatment for his renal disability, and 
that it had been stable since onset.  He complained of rarely 
present bilateral flank pain that is only associated with 
anxiety, such as during public speaking engagements.  The Veteran 
further reported treatment for hypertension with medications 
since June 2006.  There was a history of hospitalization for 
renal biopsy in approximately 1984.  The Veteran reported no 
history of trauma to the genitourinary system, neoplasm, 
recurrent urinary tract infections, obstructed voiding, urinary 
tract stones, renal dysfunction or failure, acute nephritis, or 
hydronephrosis.  He further reported no general systemic symptoms 
due to genitourinary disease, urinary symptoms or leakage, 
cardiovascular symptoms, or erectile dysfunction.  Upon 
examination, the Veteran's blood pressure was 110/86, and there 
was no weight change, abdominal or flank tenderness, or 
peripheral edema.  The bladder examination and bilateral dorsalis 
pedis pulses were normal.  Testing revealed creatinine of 1.3 and 
BUN of 16, and urine analysis (UA) was unremarkable, with no 
proteinuria or hematuria.  The Veteran reported being employed 
full-time for 10 to 20 years, with no time lost from work during 
the last 12 months.  His renal disability was noted to have no 
significant effects on occupation and no effects on activities of 
daily living.  The examiner did not have the claims file 
available for review at that time.  

After reviewing the claims file, including the January 2007 VA 
examination report and private treatment records spanning the 
course of the appeal, the VA examiner offered an addendum opinion 
in April 2010.  Based on such evidence, the examiner stated that 
the Veteran appears to have been diagnosed with hypertension in 
October 2006, when he was started on blood pressure medication, 
which has continued since that time.  However, the examiner 
stated that a review of the treatment records revealed 
essentially unremarkable labs including BUN, creatinine, EGFR, 
and urinalysis, with the only exception being a transiently 
elevated creatinine of 1.3 in October 2007.  She further stated 
that renal function testing and UA were normal when she examined 
the Veteran in October 2009, as well as at the previous VA 
examination in January 2007, which she opined supported the 
transient nature of this slight elevation.  Therefore, the 
examiner opined that it was less likely as not that the Veteran's 
hypertension is due to or the result of his service-connected 
renal disability.  The examiner further opined that there was no 
evidence of any proteinuria/albuminuria or edema at the time of 
the examination or in the Veteran's prior treatment records.  
Finally, the examiner opined that the Veteran's renal disability 
has not resulted in a definite decrease in kidney function or 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  She reasoned 
that the Veteran's renal function during her examination was 
normal, and his treatment records showed only one instance of 
elevated creatinine to 1.3 with normal EGFR and BUN in October 
2007, which appears to have been transient.  

The Board's independent review of the claims file, including 
private treatment records dated from 2001 forward and the January 
2007 VA examination report, is consistent with the October 2009 
VA examiner's summary of the medical evidence of record.  The 
January 2007 VA examiner further recorded a blood pressure of 
144/91, a negative kidney/flank examination, and mild to moderate 
effects on chores, exercise, and sports, but no significant 
effect on occupation.  

Based on the foregoing evidence, the Board finds that the Veteran 
is not entitled to an initial compensable rating for his renal 
disability.  As summarized in the April 2010 addendum opinion 
from the VA examiner, laboratory results, including BUN, 
creatinine, EGFR, and urinalysis, have been essentially 
unremarkable throughout the appeal, with the exception of one 
transiently elevated creatinine of 1.3 in October 2007.  There is 
also no evidence of edema or albuminuria, or of constant or 
recurring albumin with hyaline and granular casts or red blood 
cells.  Further, there is no indication of any definite decrease 
in kidney or other organ system function, or of any generalized 
poor health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  In particular, there is no 
indication that the Veteran's complaints of pain during 
situations of anxiety results in any such limitations or general 
poor health.  As discussed above, the Veteran's renal function 
has been essentially normal, and he has reported no complications 
or treatment for such condition throughout the appeal.  See 
38 C.F.R. § 4.115a.  

With respect to hypertension, while the Veteran has been 
diagnosed and on continuous blood pressure medication since 2006, 
the most recent VA examiner opined that such condition is less 
likely than not associated with his renal disability.  The 
examiner provided a well-reasoned rationale for such opinion, and 
there is no other medical opinion of record indicating that these 
two conditions are related.  The Veteran is not competent to 
testify as to the cause of his hypertension, as such question 
requires specialized knowledge, training, or experience.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr, 21 
Vet. App. at 308.  Moreover, the October 2006 private treatment 
record referred to by the October 2009 VA examiner reflects that 
the Veteran was started on blood pressure medication based on 
blood pressure readings of 156/96, 138/93, and 149/95.  The 
majority of his diastolic pressure readings both before and after 
this time were below 100.  As such, while the Veteran meets the 
criteria for hypertension for VA purposes, he does not meet the 
criteria for a rating of at least 10 percent for such condition 
because the evidence does not reflect a history of diastolic 
pressure predominantly greater than 100 mm.  See 38 C.F.R. 
§ 4.104, DC 7101.  Accordingly, the presence of hypertension does 
not warrant a compensable rating for a renal disability under the 
circumstances of this case.  See 38 C.F.R. § 4.115a.

Upon a thorough review of the lay and medical evidence of record, 
as well as all potentially applicable diagnostic codes, the Board 
finds no basis upon which to assign an initial compensable 
evaluation for the Veteran's renal disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  Further, staged ratings 
are not appropriate, as the manifestations of such disability have 
remained relatively stable throughout the course of the appeal.  
See Fenderson, 12 Vet. App. at 126-127.  As discussed above, the 
Veteran's main complaint is of pain in his kidneys during 
situations of anxiety.  However, such symptom does not warrant a 
separate or higher rating under any applicable code.  While the 
Board is sympathetic, disability ratings must be assigned 
according to the specific provisions of law.  See 38 U.S.C.A. § 
7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998).

The Board has further considered whether this case should be 
referred for extra-schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1).  An extra-schedular rating is warranted if a case 
presents such an exceptional or unusual disability picture, with 
such related factors as marked interference with employment or 
frequent periods of hospitalization, that it would be 
impracticable to apply the schedular standards.  Analysis under 
this provision involves a three-step inquiry, and extra-schedular 
referral is necessary only if analysis under the first two steps 
reveals that the rating schedule is inadequate to evaluate the 
claimant's disability picture and that such picture exhibits such 
related factors as marked interference with employment or frequent 
periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-
16 (2008).  

In this regard, the Board has compared the severity and 
symptomatology of the Veteran's renal disability with the criteria 
found in the rating schedule, including those related to 
hypertension.  The Veteran's symptomatology is fully addressed by 
the criteria under which such disability is rated.  As such, the 
Board finds that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology, and the rating 
schedule is adequate to evaluate his disability picture.  To the 
extent that the Veteran's complaints of pain are not contemplated 
by the rating schedule, the Board further finds that there are no 
related factors such as frequent periods of hospitalization or 
marked interference with employment.  Indeed, the Veteran has 
specifically denied anytreatment for his renal disability since 
service.  Moreover, he has been employed full-time throughout the 
appeal, and he has reported no lost time from work and no 
hospitalizations as a result of his renal disability during the 
course of the appeal.  Accordingly, the Board finds that no 
referral of this case for consideration of an extra-schedular 
rating is necessary.  See id.; Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Board has further considered whether a claim for a total 
disability rating on the basis of individual unemployability due 
to service-connected disabilities (TDIU) has been raised by the 
record.  When evidence of unemployability is submitted during the 
course of an appeal from a rating assigned for a disability, a 
claim for a TDIU will be considered part and parcel of the claim 
for benefits for the underlying disability.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  As the Veteran has been employed 
full-time at all times during the course of this appeal, a claim 
for a TDIU is not raised. 

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt doctrine is inapplicable and the 
claim must be denied.  38 C.F.R. § 4.3.


ORDER

An initial compensable rating for a renal disability is denied.




____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


